Citation Nr: 1314444	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-44 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a right knee injury with post-traumatic degenerative joint disease, status- post meniscectomy, currently rated as 10 percent disabling.        

2.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from August 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2012.  A copy of the transcript of that hearing is of record.  

In the December 2012 Travel Board hearing, the Veteran stated that his service-connected right knee disability interfered with his ability to obtain and maintain employment.  He therefore raised a claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).  The RO must adjudicate the TDIU issue as part of the increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination which addressed his service-connected right knee disability in August 2011.  In the Veteran's December 2012 Travel Board hearing, he testified that his right knee symptomatology had worsened since the August 2011 VA examination, and alleged chronic pain, subluxation and instability. He also alleged that although he was retired from the U.S. Postal Service, he had tried to work as a basketball referee but had to quit being a referee due to his service-connected right knee and left hip disabilities.     

The Veteran also testified that he was receiving treatment for his service-connected right knee disability at the VA Medical Center (VAMC) in Durham, North Carolina.  There are no from the Durham VAMC records past August 2011.  The RO must obtain these records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's attention is called to the Statement of the Case issued by the RO in July 2009 and the Supplemental Statement of the Case issued in September 2011. These documents advised the Veteran in general of how VA rates service-connected disorders such as his own and detailed the reasons the RO found that his disorders did not warrant an increased rating. 

The Veteran is presently advised that he may submit any other evidence to substantiate his claim for a higher rating. This evidence would include, but is not limited to statements from family members, friends, colleagues, former co-workers, and acquaintances which report observations on right knee symptoms. The Veteran may also submit additional medical reports, physician's letters and records, prescription notes, and any other medical documentation which reports observations and clinical findings as to his right knee symptoms. The Veteran is also advised that he may submit any records from present or past employment showing that he missed work, or was excused from due to his right knee symptoms, or due to any other service-connected disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of outpatient treatment records pertinent to the Veteran from the Durham VAMC from August 2011 to the present, including those showing treatment for the service-connected left hip injury and arthritis, right knee injury and prostatitis.  All records received should be associated with the claims file.

2.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU.

3.  The RO must schedule the Veteran for a VA orthopedic examination to ascertain the current severity of his right knee disability and to also determine the impact of the Veteran's service-connected disabilities on his employability.  The following considerations will govern the examination: 

a. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

b. The examiner must conduct complete range of motion studies and describe all current right knee symptomatology.  The examiner must state whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."  

c. The examiner must state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.  

d. The examiner must also indicate whether there is any evidence of impairment of the tibia or fibula in terms of malunion or nonunion.  If there is evidence of malunion of the tibia or fibula, the examiner must indicate whether the resulting disability is best described as "slight," "moderate," or "marked" in degree.  If there is evidence of nonunion of the tibia or fibula, the examiner must indicate whether loose motion is present and whether a brace is required.

e. The examiner must render an opinion as to the extent to which the Veteran experiences weakness, excess fatigability, incoordination, or pain in his right knee due to repeated use or flare-ups, and must equate these problems to additional loss in range of motion beyond that shown clinically.  If the loss of motion manifested on examination represents maximum disability, or there are no functional limitations shown, the examiner must so state.

f. AS TO ALL OF THE CLAIMED SUBJECTIVELY-REPORTED SYMPTOMS AND THEIR SEVERITY, the examiner must state whether they are supported by clinical findings. 

g. The examiner should obtain a complete occupational history from the Veteran. Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should opine whether the Veteran's service-connected disabilities (which consist of the residuals of a right knee injury with post-traumatic degenerative joint disease, status- post meniscectomy, the residuals of a left hip injury with degenerative joint disease, and prostatitis) alone or in combination, preclude him from securing or following substantially gainful employment.  

h. A complete explanation for all opinions must be provided.

4.  Finally, review and re-adjudicate the issues on appeal - these include both the right knee increased rating claim and a claim for TDIU.  If any claim remains denied or not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


